Upon a reconsideration of this case on rehearing, we are of the opinion that while there was some evidence to support the verdict the weight and probative force of the evidence, considering it all together, preponderates so strongly against the verdict that the court cannot conclude that such verdict was the result of a due consideration of the evidence, and that right and justice demand that another jury should pass upon the issues made. Fuller v. State, 92 Fla. 873, 110 So. 528; Armstrong v. State, 30 Fla. 170, 11 So. 618, 17 L. R. A. 484.
Therefore the judgment of affirmance heretofore rendered is set aside and the judgment of the court below is reversed and the case remanded for a new trial.
WHITFIELD AND TERRELL, J.J., concur.
BUFORD, C.J., AND ELLIS, J., dissent.
DAVIS, J., disqualified.